Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/045669 application originally filed October 06, 2020.
Amended claims 1-20, filed October 06, 2020, are pending and have been fully considered.  Claim 20 is new.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pujado (US 4,797,133) in view of Xu et al. (US 2014/0039226) hereinafter “Xu”.
Regarding Claims 1-20
	Pujado discloses in the abstract, a process for the recovery of butene-1 from a mixed phase C4 feedstream. The subject is directly concerned with the use of an etherification reaction to selectively remove isobutylene from a mixed C4 feedstream to allow the commercially practical separation of butene-1 from the remaining C4 hydrocarbons by fractional distillation. 
	Pujado discloses in column 2 lines 64-67 and column 3 lines 1-5, a process for the production of butene-1, which process comprises the steps of contacting a mixed C4 feedstream comprising isobutylene, isobutane, normal butane and butene-1 and an alcohol.
	Pujado discloses in column 3 lines 55-67, the feedstream to the subject process is a mixed C4 feedstream. The feedstream may contain other hydrocarbons but preferably this feedstream will contain less than 10 mole percent total C.sub.5 +and C.sub.3 - hydrocarbons. That is, preferably over 90 mole percent of the hydrocarbons in the feedstream will be C4 hydrocarbons. The feedstream may contain higher concentrations of C5 hydrocarbons as, for instance, when it is desired to perhaps coproduce and tertiary amyl ether. The feedstreams in any instance must contain a mixture of normal butenes and isobutylene. The feedstream therefore must contain butene-1, butene-2, and isobutylene. These olefinic hydrocarbons are normally produced in commercial quantities by a cracking process such as thermal cracking or fluidized catalytic cracking. In the latter instance the C.sub.4 olefins are a valuable by-product of the FCC process typically operated to produce gasoline and other distillates in a petroleum refinery. 
	Pujado discloses in column 7 lines 59-67, the C4 feedstream charged to the process through line 32 and/or 28 may contain butadienes. The intended butene-1 product stream normally must contain a fairly low concentration of butadiene to be commercially acceptable. Therefore, it is preferred that, if the feedstream contains butadiene, a selective hydrogenation reaction zone be present at some point within the process flow. For instance, the selective hydrogenation reaction zone could be located in line 32, in line 28, line 4, or line 11. When installed in the feedstream containing lines such as line 4, the selective hydrogenation reaction zone may cause the isomerization of some butene-1 to butene-2. 
	Pujado discloses in column 4 lines 62-67 and column 5 lines 1-15, to achieve the objectives set out above, the C4 feedstream is passed into an etherification zone and contacted with a suitable etherification catalyst in the presence of an alcohol. This produces an etherification reaction zone effluent stream comprising ether, any residual alcohol and the remaining unconverted C4 hydrocarbons. This reaction zone effluent stream is passed into a fractionation zone which preferably comprises a single fractional distillation column. The reaction zone effluent stream is therein separated into an overhead stream containing essentially all, that is at least 95 mole percent, of the butene-1 present in the reaction zone effluent stream and a net bottoms stream comprising substantially all of the ether present in the reaction zone effluent stream and having a substantial concentration of C4 hydrocarbons. 
tertiary butyl alcohol, with the C4 hydrocarbons recovered from the hydration zone effluent stream being admixed with the portion of the charge stream which is not charged to the hydration zone. The recombined charge stream is then passed into an etherification zone. The recombined charge stream will have a lower concentration of isobutylene than the original mixed C4 charge stream. 
	Pujado discloses in column 6 lines 1-10, the preferred catalysts are solid particles comprising an acidic cation exchange resin, such as a styrene resin, acrylic resin or phenolic resin, which is produced by contacting the resin with a substance which introduces sulfonic acid groups into the resin structure.
	It is to be noted, Pujado discloses in column 7 lines 27-58, among the variations possible in the flow scheme presented in the drawing, is the replacement of the water wash column 10 with an adsorptive type methanol removal zone. The use of such adsorption type systems to remove methanol from the C4 stream discharged from an MTBE plant. This adsorption can be performed at a temperature of about 40 to about 100°F (4 to 38°C) and at a pressure sufficient to maintain liquid phase conditions ranging from about 20 to about 150 psia or more (138 to 1035 
	Pujado discloses passing a stream comprising C4 hydrocarbons through a synthesis unit and recycling through a hydration unit but fails to further teach recycling the stream to the methyl tertiary butyl ether. However, Xu discloses in the abstract, mixed butenes from a cracking process, or raffmates of MTBE or tert-butyl alcohol (TBA), are simultaneously hydrated using water in the presence of a catalyst to produce sec-butyl alcohol (SBA) and ter-butyl alcohol as the principal products, the mixed butanols having utility as fuel additives, e.g., as oxygenates and octane enhancers to replace MTBE, and as a neat fuel.  Xu discloses in paragraph 0016, the process comprises mixed butenes from a cracking process or raffinates of MTBE or t-butyl alcohol (TBA), are simultaneously hydrated using water, in the presence of a catalyst, to produce mixed butanols, and principally sec-butyl alcohol (SBA) and tert-butyl alcohol (TBA). Xu discloses in paragraph 0017, the hydration process can be carried out continuously in solution in a suitable reaction vessel and system with mixing of the butenes, water and catalyst, followed by phase separation to recover the butenes with dissolved butanols. The hydration reaction can also be conducted in a fixed bed reactor through which the butenes and water pass to effect the conversion to butanols.  Xu discloses in Tables 3-5, the MON (anti-knock index) is more than 80 and the RVP of more than 40 kilopascals.  Xu discloses in paragraph 0027, another advantage of the process is that separation of the butene isomers is not required. In the practice of the process of the invention, the entire fraction of butenes can be utilized for manufacture of useful gasoline additives, e.g., oxygenates and octane enhancers. The lower Reid Vapor Pressure (RVP) of the butanols will also permit larger quantities of pentane to be present in the gasoline blend and still meet federal and state regulatory requirements.  Xu discloses in paragraph 0028, the entire butene fraction containing 1-butene, 2-trans-butene, 2-cis-butene and isobutene is hydrated in the presence of an acidic catalyst to form mixed butanols. The unconverted butenes are recycled back to the hydration process. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recycle the streams of produced fractions back to the hydration process of Pujado as taught by Xu.  The motivation to do so is to use recycle the formed streams back to the hydration unit to continue to recycle the unconverted butenes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Latosha Hines/Primary Examiner, Art Unit 1771